Title: From George Washington to Burgess Ball, 21 July 1793
From: Washington, George
To: Ball, Burgess



Dear Sir,
Philadelphia July 21st 1793.

I have in due course of post, been favoured with your letter of the 11th instant.
I thank you for the prompt compliance with my request—as I do Mr Fitzhugh also for the ready belief he yielded that I would do nothing unfriendly, or ungenteel in the case you were desired to mention to him.

Before the receipt of your letter, I had dispatched Howell Lewis (who was first to go to Fredericksburg for purposes of his own) to Mount Vernon but had I known at the time that his brother Lawrence would have undertaken the business, I should have thought him (on account of his age) the most eligable, & would have preferred him accordingly; for, possibly, if he had chosen to continue there, his conduct might have been found such, as to supercede the necessity of employing any other: because, as I could place entire confidence in his integrity & presume I may do so in his Sobriety, Industry, care & œconomy—with strict attention to the conduct of the Overseers and to the plans marked out for their government, my business might progress as well under his auspices as u⟨n⟩der that of any other I am likely to get⟨:⟩ for a married man would not only be inconvenient for me, but (by keeping a separate house) would add considerably to my expences. Whereas a Single man, whether at my first (if from his walk of life he should be entitled to ⟨it⟩) or at my Second table, would wi⟨th⟩ respect to his board, be not more than a drop in the Bucket.
But after all, is not Lawrence Lewis on the point of Matrimony? Report says so; and if truly, it would be an effectual bar to a permanent establishment in my business as I never again will have two women in my house when I am there myself.
It is highly probable that I may another year want Buck Wheat for my Farms. In this case I shall, undoubtedl⟨y⟩ apply to you, supposing much of it wi⟨ll⟩ be brought to your Mill. My sowing of Buck Wheat for Manure, is over for this year—and for feed, the Season is too far spent. Mrs Washington unites w⟨ith⟩ me in every good wish for yourself an⟨d⟩ Mrs Ball. and with great esteem an⟨d⟩ regard I am—Dear Sir Your Affecte H⟨ble Servt⟩

Go: Washington

